                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION


DARRYL E. BRIGGS                                                                  PLAINTIFF
Reg. #087649

v.                                  No: 4:17-cv-00587 PSH


CHARLES ALLEN                                                                   DEFENDANT

                                             JUDGMENT

        Pursuant to the memorandum and order filed this date, judgment is entered dismissing this

case.

        Dated this 11th day of July, 2019.




                                                          _____________________________
                                                          Patricia S. Harris
                                                          United States Magistrate Judge
